


Exhibit 10.1
PURCHASE AGREEMENT
THIS AGREEMENT is made as of the 4th day of August, 2014, by and between Peoples
Bancorp Inc. (the “Company”), a corporation organized under the laws of the
State of Ohio, with its principal offices at 138 Putnam Street, Marietta, Ohio
45750 and the purchaser whose name and address is set forth on the signature
page hereof (the “Purchaser”).
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
SECTION 1.Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 1,847,826 shares (the “Shares”) of common stock, no par value (the
“Common Stock”), of the Company.
SECTION 2.Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares (at the
purchase price) set forth on the signature page attached hereto. The Company
proposes to enter into the same form of purchase agreement with certain other
investors (the “Other Purchasers”) and expects to complete sales of the Shares
to them. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers,” and this Agreement and the
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.” The term “Placement Agent” shall
mean Raymond James & Associates, Inc.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
permit or require the Purchaser to purchase a number of Shares that would cause
the Purchaser, together with any other person whose Company securities would be
aggregated with the Purchaser’s Company securities for purposes of any banking
regulation or law, to collectively be deemed to own, control or have the power
to vote shares of Common Stock which would represent more than 9.9% of the
shares of Common Stock outstanding (the “Ownership Limitation”). If, but for
this sentence, the purchase of Shares at the Closing would otherwise cause the
Purchaser to exceed the Ownership Limitation, then the number of Shares to be
purchased by the Purchaser hereunder at the Closing shall be automatically
reduced by the minimum amount necessary to ensure that the Ownership Limitation
is not exceeded by the Purchaser at Closing (in which case the Purchaser’s
aggregate purchase price shall be proportionately reduced).
SECTION 3.Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Morrison &
Foerster LLP, 250 West 55th Street, New York, New York 10019 as soon as
practicable and as agreed to by the parties hereto, within three business days
following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).
At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Shares being purchased hereunder by
wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser (or its designated custodian per its delivery
instructions) one or more stock certificates registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser in writing,
representing the number of Shares set forth on the signature page attached
hereto and bearing an appropriate legend referring to the fact that the Shares
were sold in reliance upon the exemption from registration under the Securities
Act of 1933, as amended (the “Securities Act”), provided by Section 4(a)(2)
thereof and Rule 506 thereunder. The Company will promptly substitute one or
more replacement certificates without the legend at such time as the
registration statement filed by the Company pursuant to Section 7.1 hereof (the
“Registration Statement”)



--------------------------------------------------------------------------------




becomes effective. The name(s) in which the stock certificates are to be
registered are set forth in the Securities Certificate Questionnaire attached
hereto as Appendix I.
The Company’s obligation to complete the purchase and sale of the Shares and
deliver such stock certificates to the Purchaser at the Closing shall be subject
to the following conditions, any one or more of which may be waived by the
Company: (a) following the Purchaser’s receipt of its Shares, receipt by the
Company of same-day funds in the full amount of the purchase price for the
Shares being purchased hereunder; (b) concurrent completion of the purchases and
sales under the Agreements with the Other Purchasers; and (c) the accuracy of
the representations and warranties made by the Purchasers and the fulfillment of
any and all undertakings of the Purchasers prior to the Closing.
The Purchaser’s obligation to accept delivery of such stock certificates and to
pay for the Shares evidenced thereby shall be subject to the following
conditions:
(i)each of the representations and warranties of the Company made herein shall
be accurate in all respects as of the Closing Date;
(ii)the delivery to the Placement Agent on behalf of the Purchaser by counsel to
the Company of a legal opinion in a form reasonably satisfactory to counsel to
the Placement Agent;
(iii)receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth herein are true and correct in all material respects
(except to the extent that any of such representations and warranties is
qualified by materiality or Material Adverse Effect, in such case, such
representations and warranties shall be accurate in all respects) as of the date
of this Agreement and as of such Closing Date and that the Company has complied
in all material respects with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to such
Closing Date;
(iv)the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to Closing;
(v)The Common Stock (i) shall be designated for listing and quotation on NASDAQ
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or NASDAQ from trading on NASDAQ nor shall suspension by the
Commission or NASDAQ have been threatened, as of the Closing Date, either (A) in
writing by the Commission or NASDAQ or (B) by falling below the minimum listing
maintenance requirements of NASDAQ;
(vi)The Company shall receive at the Closing aggregate gross proceeds from the
sale of Shares to all Purchasers of at least $42.5 million, at a price per share
equal to the price per share hereunder, and shall simultaneously issue and
deliver at the Closing to the Purchasers an aggregate number of Shares equal to
such gross proceeds divided by such price per share;
(vii)The purchase of Shares by the Purchaser shall not (i) cause the Purchaser
or any of its affiliates to violate any banking regulation, (ii) require the
Purchaser or any of its affiliates to file a prior notice under the Change in
Bank Control Act (the “CIBC Act”), or otherwise seek prior approval of any
banking regulator, (iii) require the Purchaser or any of its affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any subsidiary or (iv) cause the Purchaser, together with any other
person whose Company securities would be aggregated with the Purchaser’s Company
securities for purposes of any banking regulation or law, to collectively be
deemed to own, control or have the power to vote securities which would
represent more than 9.9% of any class of voting securities of the Company
outstanding at such time;
(viii)Since the date hereof, there shall not be any action taken, or any law,
rule or regulation enacted, entered, enforced or deemed applicable to the
Company or its subsidiaries, the Purchaser (or its affiliates) or the
transactions contemplated by this Agreement, by any bank regulatory authority
which



--------------------------------------------------------------------------------




imposes any restriction or condition on the Company or its subsidiaries or the
Purchaser or any of its affiliates (other than such restrictions as are
described in any passivity or anti-association commitments, as may be amended
from time to time, entered into by the Purchaser) which the Purchaser
determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
the Purchaser (or any of its affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to the Purchaser to such a
degree that the Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of the Purchaser or its affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
the Purchaser in its sole discretion; and
(ix)That certain Agreement and Plan of Merger by and between NB&T Financial
Group, Inc. (“NB&T”) and the Company dated as of August 4, 2014 (the
“Acquisition Agreement”) shall be in full force in effect.
SECTION 4.Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:
4.1.Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Ohio and the Company is qualified to do business as a foreign corporation in
each jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect (as defined herein). The
subsidiaries listed on Exhibit B hereto (the “Significant Subsidiaries”) are the
Company’s only “significant subsidiaries,” as such term is defined in Rule 405
of the Securities Act and the rules and regulations promulgated thereunder (the
“Securities Act Rules and Regulations”). Each of the Significant Subsidiaries is
a direct or indirect wholly owned subsidiary of the Company. Each of the
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify would not have a Material
Adverse Effect (as defined below).
4.2.Reporting Company; Form S‑3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S‑3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby to be filed since December 31,
2012 (the “SEC Filings”) on a timely basis. Provided none of the Purchasers is
deemed to be an underwriter with respect to any shares, to the Company’s
knowledge, there exist no facts or circumstances (including without limitation
any required approvals or waivers or any circumstances that may delay or prevent
the obtaining of accountant’s consents) that reasonably could be expected to
prohibit or materially delay the preparation and filing of a registration
statement on Form S‑3 that will be available for the resale of the Shares by the
Purchaser.
4.3.Authorized Capital Stock. The Company had duly authorized and validly issued
outstanding capitalization as set forth in the SEC Filings as of the date set
forth therein; the issued and outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the SEC Filings. Except as disclosed in the
SEC Filings or in the private placement memorandum of the Company prepared in
connection with the offering of the Shares (including all exhibits, supplements
and amendments thereto and all information incorporated by reference therein,
the “Private Placement Memorandum”), the Company does not have outstanding any
options to purchase, or any preemptive



--------------------------------------------------------------------------------




rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations. With respect to each of the Significant Subsidiaries (i) all the
issued and outstanding shares of each Significant Subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and (ii) there are no outstanding
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of such Significant Subsidiary’s capital
stock or any such options, rights, convertible securities or obligations. There
are no securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.
4.4.Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free
and clear of all pledges, liens, restrictions and encumbrances (other than
restrictions on transfer under state and/or federal securities laws), and will
conform in all material respects to the description thereof set forth in the
Incorporated Documents. No preemptive rights or other rights to subscribe for or
purchase any shares of Common Stock of the Company exist with respect to the
issuance and sale of the Shares by the Company pursuant to this Agreement. No
stockholder of the Company has any right (which has not been waived or has not
expired by reason of lapse of time following notification of the Company’s
intention to file the Registration Statement) to require the Company to register
the sale of any capital stock owned by such stockholder under the Registration
Statement. No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares to be sold by the Company as contemplated herein.
4.5.Due Execution, Delivery and Performance of this Agreement. The Company has
full legal right, corporate power and authority to enter into the Agreements and
perform the transactions contemplated hereby and thereby. Each of the Agreements
has been duly authorized, executed and delivered by the Company. Each of the
Agreements constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, conservatorship and supervisory powers of bank
regulatory agencies generally, or other laws of general application relating to
or affecting the enforcement of creditors’ rights and the application of
equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 7.3 of this Agreement may be
limited by federal or state securities law or the public policy underlying such
laws. The execution, delivery and performance of the Agreements by the Company
and the consummation of the transactions herein and therein contemplated will
not violate any provision of the articles of incorporation or regulations of the
Company or any organizational documents of any Significant Subsidiary and will
not result in the creation of any lien, charge, security interest or encumbrance
upon any assets of the Company or any Significant Subsidiary pursuant to the
terms or provisions of, and will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under (A) any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which the Company
or any Significant Subsidiary is a party or by which the Company or any
Significant Subsidiary or their respective properties may be bound or affected
and in each case that would have a Material Adverse Effect or (B) any statute or
any authorization, judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental agency or body
applicable to the Company or any Significant Subsidiary or any of their
respective properties. No consent, approval, authorization or other order of any
court, regulatory body,



--------------------------------------------------------------------------------




administrative agency or other governmental agency or body is required for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, except for compliance with the Blue Sky laws and
federal securities laws applicable to the offering of the Shares. For the
purposes of this Agreement the term “Material Adverse Effect” shall mean a
material adverse effect on the financial condition, business, prospects or
results of operations of the Company and its subsidiaries, taken as a whole.
4.6.Accountants. Ernst & Young LLP, which has expressed its opinion with respect
to the consolidated financial statements contained in the Company’s Annual
Report on Form 10‑K for the year ended December 31, 2013, which is incorporated
by reference into the Private Placement Memorandum, are registered independent
public accountants as required by the Securities Act and the Securities Act
Rules and Regulations and by the rules of the Public Accounting Oversight Board.
4.7.No Defaults or Consents. Neither the execution, delivery and performance of
the Agreements by the Company nor the consummation of any of the transactions
contemplated hereby or thereby (including, without limitation, the issuance and
sale by the Company of the Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under
this Agreement, except such defaults that individually or in the aggregate would
not cause a Material Adverse Effect, or require any consent or waiver under, or
result in the execution or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or its subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which either the Company or its subsidiaries or any of their properties or
businesses is bound, or any franchise, license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its subsidiaries
or violate any provision of the charter or by-laws of the Company or any of its
subsidiaries, except for such consents or waivers which have already been
obtained and are in full force and effect.
4.8.Contracts. The material contracts to which the Company is a party have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, conservatorship and supervisory powers of bank
regulatory agencies generally, or other similar laws relating to enforcement of
creditors’ rights generally, and general equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws and the public policy underlying
such laws.
4.9.No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Significant Subsidiary before or by any court, regulatory body or administrative
agency or any other governmental agency or body, domestic, or foreign, which
actions, suits or proceedings, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent, that would reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Significant Subsidiary is a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have a Material Adverse Effect.
4.10.Properties. Each of the Company and its subsidiaries has good and
marketable title to all the properties and assets described as owned by it in
the consolidated financial statements included in the SEC Filings, free and
clear of all liens, mortgages, pledges, or encumbrances of any kind except (i)
those, if any, reflected in such consolidated financial statements, or (ii)
those that are not material in amount and do not adversely affect the use made
and proposed to be made of such property by the Company or its subsidiaries.
Each of the Company and its subsidiaries hold its leased properties



--------------------------------------------------------------------------------




under valid and binding leases, the Company and any subsidiary owns or leases
all such properties as are necessary to its operations as now conducted.
4.11.No Material Adverse Change. Since June 30, 2014 (i) there has not occurred
any event that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
generally accepted accounting principles or required to be disclosed in filings
made with the Commission.
4.12.Intellectual Property. The Company and each of its subsidiaries own, is
licensed or otherwise possesses all rights to use, all patents, patent rights,
inventions, know-how (including trade secrets and other unpatented or
unpatentable or confidential information, systems, or procedures), trademarks,
service marks, trade names, copyrights and other intellectual property rights
(collectively, the “Intellectual Property”) material and necessary for the
conduct of its business as described in the SEC Filings, except where the
failure to own, license or otherwise possess all rights to use Intellectual
Property would not reasonably be expected to have a Material Adverse Effect.
Except as may be set forth in office actions by the applicable governmental
agency no claims have been asserted against the Company or any subsidiary by any
person with respect to the use of any such Intellectual Property or challenging
the validity of any such Intellectual Property, other than claims which could
not reasonably be expected to have a Material Adverse Effect.
4.13.Compliance. Except as disclosed in the SEC Filings, neither the Company nor
any of its subsidiaries has been advised, nor do any of them have any reason to
believe, that it is (i) not conducting business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except where failure to be so in compliance would not have
a Material Adverse Effect, (ii) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any of its subsidiaries
under), nor has the Company or any of its subsidiaries received written notice
of a claim that it is in default under or that it is in violation of, any
material contract (whether or not such default or violation has been waived), or
(iii) in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company, its subsidiaries or their respective
properties or assets, except, in the case of clauses (ii) or (iii), where such
failure or violation would not have a Material Adverse Effect.
4.14.Taxes. The Company and each Significant Subsidiary has filed on a timely
basis (giving effect to extensions) all required federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and none of the Company or any of its subsidiaries has knowledge of a
tax deficiency that has been or might be asserted or threatened against it that
could have a Material Adverse Effect. All tax liabilities accrued through the
date hereof have been adequately reserved for on the books of the Company.
4.15.Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Purchaser hereunder will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will have been fully complied with.
4.16.Investment Company. The Company is not, and after application of the
proceeds of the sale of Shares, will not be, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “Commission) promulgated thereunder.
4.17.Offering Materials. Each of the Company, its directors and officers has not
distributed and will not distribute prior to the Closing Date any offering
material in connection with the offering and sale of the Shares other than the
Private Placement Memorandum or any amendment or



--------------------------------------------------------------------------------




supplement thereto. The Company has not in the past nor will it hereafter take
any action independent of the Placement Agent to sell, offer for sale or solicit
offers to buy any securities of the Company that could result in the initial
sale of the Shares not being exempt from the registration requirements of
Section 5 of the Securities Act, other than general public disclosure that the
Company has made in the past regarding the Company’s intentions to engage in an
equity capital-raising transaction.
4.18.Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.
4.19.Additional Information. The information contained in the following
documents, which the Placement Agent has furnished to the Purchaser, as of the
dates thereof, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading:
(a)the Company’s Annual Report on Form 10‑K for the fiscal year ended December
31, 2013;
(b)the Company’s Definitive Proxy Statement for Annual Meeting of stockholders
held April 24, 2014;
(c)the Company’s Quarterly Reports on Form 10-Q for the fiscal quarter ended
March 31, 2014 and the fiscal quarter ended June 30, 2014;
(d)the Company’s Current Reports on Form 8-K filed with the Commission on
January 21, 2014, January 23, 2014, April 4, 2014, April 7, 2014, April 21,
2014, April 24, 2014, April 28, 2014, May 30, 2014, July 2, 2014 and July 25,
2014; and
(e)all other documents, if any, filed by the Company with the Commission since
December 31, 2013 pursuant to the reporting requirements of the Exchange Act.
4.20.SEC Filings. Each of the Company’s SEC Filings, and any document attached
as an exhibit thereto (the “Incorporated Documents”), at the time it became
effective or was filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder (the “Exchange Act Rules
and Regulations” and, together with the Securities Act Rules and Regulations,
the “Rules and Regulations”). In the past 12 calendar months, the Company has
filed all documents required to be filed by it prior to the date hereof with the
Commission pursuant to the reporting requirements of the Exchange Act in a
timely manner.
4.21.Bad Actor. None of the Company nor any predecessor entity, nor, to the
Company's knowledge, any affiliated issuer, director, general partner, managing
member, executive officer, other officer of the Company participating in the
offering of the Shares, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, a “Company
Covered Person” and, together, “Company Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company
has exercised reasonable care to determine whether any Company Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations set forth in Rule 506(e) under the
Securities Act, and the Company has furnished to the Placement Agent a copy of
any disclosures provided thereunder. The Company will notify the Placement Agent
in writing, prior to the Closing Date, if any, of



--------------------------------------------------------------------------------




any Disqualification Event relating to any Company Covered Person not previously
disclosed to the Placement Agent in accordance with this Section.
4.22.Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.
4.23.Non-Public Information. The information included in the Private Placement
Memorandum constitutes material, non-public information. Other than the
material, non-public information included in the Private Placement Memorandum,
the Company confirms that neither it nor any of its officers or directors nor
any other person acting on its or their behalf has provided, and it has not
authorized the Placement Agent to provide, the Purchaser or its respective
agents or counsel with any information that it believes constitutes or could
reasonably be expected to constitute material, non-public information. On or
before 9:00 a.m., New York City time, on the third business day after the date
hereof, the Company shall file a Current Report on Form 8-K disclosing all
material, non-public information previously disclosed to the Purchaser,
including, without limitation, all material, non-public information included in
the Private Placement Memorandum and the material terms of the transactions
contemplated by this Agreement, and attaching as an exhibit to such Form 8-K a
form of this Agreement (including such exhibit, the “8-K Filing”). From and
after the filing of the 8-K Filing, the Purchaser shall not be in possession of
any material, non-public information received from the Company, any subsidiary
or any of their respective officers, directors or employees or the Placement
Agent. The Company shall not, and shall use its best efforts to cause each of
its officers, directors, employees and agents not to, provide the Purchaser with
any material nonpublic information regarding the Company from and after the
filing of the 8-K Filing without the express written consent of the Placement
Agent. The Company understands and confirms that the Purchaser will rely on the
representations and covenants set forth in this section in effecting
transactions in securities of the Company.
4.24.Use of Purchaser Name. Except as otherwise required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its affiliates or investment advisers in any advertisement, announcement, press
release or other similar public communication unless it has received the prior
written consent of the Purchaser for the specific use contemplated.
4.25.Related Party Transactions. No transaction has occurred between or among
the Company, on the one hand, and its affiliates, officers or directors on the
other hand, that is required to have been described under applicable securities
laws in its Exchange Act filings and is not so described in such filings.
4.26.Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.
4.27.Governmental Permits, Etc. Except as disclosed in the Private Placement
Memorandum, the Company and its subsidiaries have all franchises, licenses,
certificates and other authorizations from such federal, state or local
government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company as currently
conducted, except where the failure to possess currently such franchises,
licenses, certificates and other authorizations is not reasonably expected to
have a Material Adverse Effect. Except as disclosed in the Private Placement
Memorandum, neither the Company nor any subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permit that,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------




4.28.Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in its Exchange Act filings
since December 31, 2013 (i) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing and (ii) fairly present the
financial position, results of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries at the dates and for the
periods specified therein. Such financial statements and the related notes and
schedules thereto have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
(except as otherwise noted therein) and all adjustments necessary for a fair
presentation of results for such periods have been made; provided, however, that
the unaudited financial statements are subject to normal year-end audit
adjustments (which are not expected to be material) and do not contain all
footnotes required under generally accepted accounting principles.
4.29.Bank Holding Company Act. The Company is duly registered as a financial
holding company under the Bank Holding Company Act of 1956, as amended (the “BHC
Act”).  The Company's banking subsidiary holds the requisite authority from the
Office of the Comptroller of the Currency (the “OCC”) to do business as national
bank under the laws of the United States.  The Company and its banking
subsidiary are in compliance in all material respects with all laws administered
by the Board of Governors of the Federal Reserve System (the “Federal Reserve
Board”), the Federal Deposit Insurance Corporation (the “FDIC”), the OCC and any
other federal authorities (together with the Federal Reserve Board, the OCC and
the FDIC, the “Bank Regulatory Authorities”) with jurisdiction over the Company
and its subsidiaries, except for failures to be so in compliance that would not,
individually or in the aggregate, have a Material Adverse Effect.
4.30.Deposit Accounts. The deposit accounts of the Company’s banking subsidiary
are insured up to the maximum amount provided by the FDIC and no proceedings for
the modification, termination or revocation of any such insurance are pending or
threatened.
4.31.No Restrictions on Subsidiaries. No Subsidiary of the Company is currently
prohibited, directly or indirectly, under any order of the Federal Reserve Board
(other than orders applicable to bank holding companies and their subsidiaries
generally), or any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary's capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary's properties or assets to the Company or any other
Subsidiary of the Company.
4.32.Listing Compliance. The Company is in material compliance with the
requirements of the NASDAQ Global Select Market (the “NASDAQ”) for continued
listing of the Common Stock thereon. The Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or the listing of the Common Stock on the NASDAQ,
nor has the Company received any notification that the Commission or the NASDAQ
is contemplating terminating such registration or listing. The transactions
contemplated by the Agreements will not contravene in any material respect the
rules and regulations of the NASDAQ. The Company will comply with all
requirements of the NASDAQ with respect to the issuance of the Shares and shall
cause the Shares to be listed on the NASDAQ and listed on any other exchange on
which the Company’s common stock is listed on or before the Closing Date.
4.33.Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any



--------------------------------------------------------------------------------




differences. The Company has disclosure controls and procedures (as defined in
Rules 13a‑14 and 15d‑14 under the Exchange Act) that are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions. The Company is otherwise in compliance in
all material respects with all applicable provisions of the Sarbanes-Oxley Act
of 2002, as amended and the rules and regulations promulgated thereunder.
4.34.Foreign Corrupt Practices. Neither the Company, nor any Significant
Subsidiary, nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Significant
Subsidiary has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
4.35.ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA),
other than those events as to which the thirty-day notice period is waived, has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any material liability; the Company has not incurred and does
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would reasonably be expected to result in the loss of such
qualification.
4.36.Environmental Matters. There has been no material storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its knowledge, any
of its subsidiaries (or, to the knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or any of its subsidiaries in material violation
of any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit or that would require material remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit; there has been
no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind into such property or into the environment surrounding such
property of any toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances due to or caused by the Company or any of its subsidiaries
or with respect to which the Company or any of its subsidiaries have knowledge;
the terms “hazardous wastes”, “toxic wastes”, “hazardous substances”, and
“medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws or regulations with respect to environmental
protection.
4.37.Integration; Other Issuances of Shares. Neither the Company nor its
subsidiaries or any affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Shares to such Purchaser for purposes
of the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company or its subsidiaries or affiliates
take any action or



--------------------------------------------------------------------------------




steps that would require registration of the Shares offered hereby under the
Securities Act or cause the offering of the Shares to be integrated with other
securities offerings. Assuming the accuracy of the representations and
warranties of Purchasers, the offer and sale of the Shares by the Company to the
Purchasers pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.
4.38.Acquisition. The Acquisition Agreement has been duly authorized, executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, conservatorship and supervisory powers
of bank regulatory agencies generally, or other laws of general application
relating to or affecting the enforcement of creditors’ rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or contribution may be limited by federal or
state securities law or the public policy underlying such laws. The Company is
not in default under, nor has the Company materially breached or violated, the
Acquisition Agreement in any manner; to the knowledge of the Company, no other
party to the Acquisition Agreement is in default thereunder and no other party
to such agreement has materially breached or violated such agreement in any
manner.
4.39.Financial Statements of NB&T. To the knowledge of the Company, BKD, LLP,
who have reviewed certain financial statements of NB&T and its subsidiaries, are
independent public accountants with respect to NB&T and its subsidiaries within
the applicable regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
4.40.Representations and Warranties of NB&T. To the best knowledge of the
Company, after due inquiry, each of the representations and warranties of NB&T
set forth in the Acquisition Agreement were true and correct in all material
respects as of the date of the agreement and are true and correct on the date
hereof.
4.41.Pro Forma Financial Information. The preliminary unaudited pro forma
condensed combined financial information of the Company and NB&T and the related
notes thereto included or incorporated by reference in the Private Placement
Memorandum have been properly presented on the bases described therein, and the
assumptions used in the preparation thereof are reasonable, and the adjustments
used therein are appropriate to give effect to the transactions referred to
therein.
4.42.Application of Takeover Protections; Rights Agreements. The Company has not
adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board have taken all action necessary to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Purchaser as a direct
consequence of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Shares and the Purchaser’s
ownership of the Shares.
4.43.OFAC. Neither the Company nor any subsidiary nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
4.44.Money Laundering Laws. The operations of each of the Company and any
subsidiary are and have been conducted at all times in material compliance with
the money laundering



--------------------------------------------------------------------------------




statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and to the Company’s knowledge, no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company and/or any subsidiary with respect to the Money
Laundering Laws is pending or threatened.
4.45.Compliance with Certain Banking Regulations. The Company has no knowledge
of any facts and circumstances that would cause Peoples Bank, in any material
respect: (i) to be deemed not to be in satisfactory compliance with the
Community Reinvestment Act and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise
known as “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001”), any order issued
with respect to anti-money laundering by OFAC or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by Peoples Bank.
4.46.No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
or other person to purchase Shares on terms more favorable to such Person than
as set forth herein.
4.47.Reports, Registrations and Statements. Since January 1, 2013, the Company
and each subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable federal or
state securities or banking authorities, including, without limitation, all
financial statements and financial information required to be filed by it under
the Federal Deposit Insurance Act and the BHC Act. All such reports and
statements filed with any such regulatory body or authority are collectively
referred to herein as the “Company Reports.” All such Company Reports were filed
on a timely basis or the Company or the applicable ssubsidiary, as applicable,
received a valid extension of such time of filing and has filed any such Company
Reports prior to the expiration of any such extension. As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Bank Regulatory Authorities and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be.
4.48.Agreements with Regulatory Agencies. Neither the Company nor any subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2011, has adopted any board resolutions at the request of, any
governmental entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any subsidiary been advised
since December 31, 2011 by any governmental entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement.
4.49.Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
SECTION 5.Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:
5.1.Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect



--------------------------------------------------------------------------------




to investments in shares representing an investment decision like that involved
in the purchase of the Shares, including investments in securities issued by the
Company and comparable entities, has the ability to bear the economic risks of
an investment in the Shares and has reviewed carefully the Private Placement
Memorandum and has requested, received, reviewed and considered all information
it deems relevant in making an informed decision to purchase the Shares;
(ii) the Purchaser is acquiring the number of Shares set forth on the signature
page attached hereto in the ordinary course of its business and for its own
account for investment only and with no present intention of distributing any of
such Shares or any arrangement or understanding with any other persons regarding
the distribution of such Shares (this representation and warranty not limiting
the Purchaser’s right to sell pursuant to the Registration Statement or in
compliance with the Securities Act and the Rules and Regulations, or, other than
with respect to any claims arising out of a breach of this representation and
warranty, the Purchaser’s right to indemnification under Section 7.3); (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, nor will the Purchaser engage in
any short sale that results in a disposition of any of the Shares by the
Purchaser, except in compliance with the Securities Act and the Rules and
Regulations and any applicable state securities laws; (iv) the Purchaser has
completed or caused to be completed the Registration Statement Questionnaire
attached hereto as part of Appendix I, for use in preparation of the
Registration Statement, and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the effective date of the
Registration Statement and the Purchaser will notify the Company immediately of
any material change in any such information provided in the Registration
Statement Questionnaire until such time as the Purchaser has sold all of its
Shares or until the Company is no longer required to keep the Registration
Statement effective; (v) the Purchaser has, in connection with its decision to
purchase the number of Shares set forth on the signature page attached hereto,
relied solely upon the Private Placement Memorandum, including the documents
incorporated by reference therein, and the representations and warranties of the
Company contained herein has not relied on the Placement Agent or on any
statements or other information provided by the Placement Agent concerning the
Company or the terms of this offering; (vi) the Purchaser has had an opportunity
to discuss this investment with representatives of the Company and ask questions
of them; and (vii) the Purchaser is an “accredited investor” within the meaning
of Rule 501(a) of Regulation D promulgated under the Securities Act.
5.2.Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares. If any of the
representations deemed to have been made by it by its purchase of the Shares are
no longer accurate prior to Closing, the Investor shall promptly notify the
Company and the Placement Agent. If the Purchaser is acquiring the Shares as a
fiduciary or agent for one or more investor accounts, it represents that it has
sole investment discretion with respect to each such account and it has full
power to make the foregoing representations, acknowledgements and agreements on
behalf of such account.
5.3.No Reliance on Placement Agent. The Purchaser acknowledges that the
Placement Agent and its directors, officers, employees, representatives and
controlling persons have no responsibility for making any independent
investigation of the information contained in the Private Placement Memorandum
or the Company's Exchange Act Filings and make no representation or warranty to
the Purchaser, express or implied, with respect to the Company or the Shares or
the accuracy, completeness or adequacy of the Private Placement Memorandum, the
Company's Exchange Act Filings or any other publicly available information, nor
shall any of the foregoing persons be liable for any loss or



--------------------------------------------------------------------------------




damages of any kind resulting from the use of the information contained therein
or otherwise supplied to the Purchaser.
5.4.Confidentiality. Pursuant to the Confidentiality Agreement between Purchaser
and Company, Purchaser has previously agreed to keep confidential all
information concerning this private placement. The Purchaser understands that
the information contained in the Private Placement Memorandum is strictly
confidential and proprietary to the Company and has been prepared from the
Company’s publicly available documents and other information and is being
submitted to the Purchaser solely for such Purchaser’s confidential use. The
Purchaser agrees to use the information contained in the Private Placement
Memorandum for the sole purpose of evaluating a possible investment in the
Shares and the Purchaser acknowledges that it is prohibited from reproducing or
distributing the Private Placement Memorandum, this Agreement, or any other
offering materials or other information provided by the Company in connection
with the Purchaser’s consideration of its investment in the Company, in whole or
in part, or divulging or discussing any of their contents, except to its
financial, investment or legal advisors in connection with its proposed
investment in the Shares. Further, the Purchaser understands that the existence
and nature of all conversations and presentations, if any, regarding the Company
and this offering must be kept strictly confidential in accordance with the
Confidentiality Agreement. The Purchaser understands that the federal securities
laws impose restrictions on trading based on information regarding this
offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. The obligations under this Section 5.4 will terminate upon the
issuance by the Company of a public announcement describing this offering,
including, without limitation, the 8-K Filing. In addition to the above, the
Purchaser shall maintain in confidence the receipt and content of any notice of
a Suspension (as defined in Section 5.9 below). The foregoing agreements shall
not apply to any information that is or becomes publicly available through no
fault of the Purchaser, or that the Purchaser is legally required to disclose;
provided, however, that if the Purchaser is requested or ordered to disclose any
such information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide the Company with prompt notice of
any such request or order in time sufficient to enable the Company to seek an
appropriate protective order.
5.5.Investment Decision. The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.
5.6.Risk of Loss. The Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of the
Purchaser’s investment, and the Purchaser has full cognizance of and understands
all of the risk factors related to the Purchaser’s purchase of the Shares,
including, but not limited to, those set forth under the caption “Risk Factors”
in the Private Placement Memorandum. The Purchaser understands that no
representation is being made as to the future value or market price of the
Common Stock.
5.7.Legend. The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM



--------------------------------------------------------------------------------




REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”
5.8.Stop Transfer. The certificates representing the Shares will be subject to a
stop transfer order with the Company’s transfer agent that restricts the
transfer of such shares except upon receipt by the transfer agent of a written
confirmation from the Purchaser to the effect that the Purchaser has satisfied
its prospectus delivery requirements, in the form attached as Exhibit A hereto.
At such time as the Shares are no longer required to bear a restrictive legend,
the Company agrees that it will, no later than five business days after delivery
by the Purchaser to the Company or its transfer agent of a certificate (in the
case of a transfer, in the proper form for transfer) representing Shares issued
with the foregoing restrictive legend, deliver or cause to be delivered to the
Purchaser a certificate representing such Shares that is free from all
restrictive and other legends.
5.9.Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
5.10.Public Sale or Distribution. The Purchaser hereby covenants with the
Company not to make any sale of the Shares under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule), and the Purchaser acknowledges and agrees
that such Shares are not transferable on the books of the Company unless the
certificate submitted to the transfer agent evidencing the Shares are
accompanied by a separate Purchaser’s Certificate of Subsequent Sale: (i) in the
form of Appendix II hereto, (ii) executed by an officer of, or other authorized
person designated by, the Purchaser, and (iii) to the effect that (A) Shares
have been sold in accordance with the Registration Statement, the Securities Act
and any applicable state securities or Blue Sky laws and (B) the prospectus
delivery requirement effectively has been satisfied. The Purchaser acknowledges
that there may occasionally be times when the Company must suspend the use of
the prospectus (the “Prospectus”) forming a part of the Registration Statement
(a “Suspension”) until such time as an amendment to the Registration Statement
has been filed by the Company and declared effective by the Commission, or until
such time as the Company has filed an appropriate report with the Commission
pursuant to the Exchange Act. Without the Company’s prior written consent, which
consent shall not unreasonably be withheld or delayed, the Purchaser shall not
use any written materials to offer the Shares for resale other than the
Prospectus, including any “free writing prospectus” as defined in Rule 405 under
the Securities Act. The Purchaser covenants that it will not sell any Shares
pursuant to said Prospectus during the period commencing at the time when
Company gives the Purchaser written notice of the suspension of the use of said
Prospectus and ending at the time when the Company gives the Purchaser written
notice that the Purchaser may thereafter effect sales pursuant to said
Prospectus. Notwithstanding the foregoing, the Company agrees that no Suspension
shall be for a period of longer than 60 consecutive days, and no Suspension
shall be for a period longer than 90 days in the aggregate in any 365-day
period. The Purchaser further covenants to notify the Company promptly of the
sale of all of its Shares.
5.11.Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and



--------------------------------------------------------------------------------




capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, (ii) the making and
performance of this Agreement by the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party or, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Purchaser,
(iii) no consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required on the part of the Purchaser for the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.
5.12.Short Sales. Since the time the Purchaser was first contacted by the
Placement Agent, the Purchaser has not taken, and prior to the public
announcement of the transaction after the Closing the Purchaser shall not take,
any action that has caused or will cause the Purchaser to have, directly or
indirectly, sold or agreed to sell any shares of Common Stock, effected any
short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock.
SECTION 6.Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. Each Purchaser shall be responsible only for its own representations
and warranties, agreements and covenants hereunder. The representations and
warranties made by the Company and the Purchaser herein and in the certificates
for the Shares delivered pursuant hereto shall survive for a period of one year
following the later of the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.
SECTION 7.Registration of the Shares and Compliance with the Securities Act.
7.1.Registration Procedures and Expenses. The Company shall:
a.as soon as practicable, but in no event later than three business days
following the Closing Date (the “Filing Deadline”), prepare and file with the
Commission the Registration Statement on Form S‑3 relating to the resale of the
Shares by the Purchaser and the Other Purchasers from time to time on the NASDAQ
, or the facilities of any national securities exchange on which the Common
Stock is then traded or in privately-negotiated transactions; prior to filing,
the Company shall provide the Purchaser an opportunity to review and comment on
the disclosure regarding the Purchaser;
b.use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective by the earlier of (i) 60



--------------------------------------------------------------------------------




days or, if the Registration Statement is selected for review by the Commission,
90 days after the Closing Date and (ii) the 5th business day after the date the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that the Registration Statement will not be reviewed or will not be
subject to further review (such earlier date, the “Effective Deadline”);
c.promptly prepare and file with the Commission such amendments and supplements
to the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective until the earliest
of (i) two years after the effective date of the Registration Statement,
(ii) such time as all of the Shares have been sold pursuant to the Registration
Statement, or (iii) such time as the Shares become eligible for resale by
non-affiliates without any volume limitations or other restrictions pursuant to
Rule 144(b)(1)(i) under the Securities Act or any other rule of similar effect;
d.furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;
e.bear all expenses in connection with the procedures in paragraphs (a) through
(e) of this Section 7.1 and the registration of the Shares pursuant to the
Registration Statement, other than fees and expenses, if any, of counsel or
other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any in connection with the offering of the Shares pursuant to the
Registration Statement;
f.file a Form D with respect to the Shares as required under Regulation D and to
provide a copy thereof to the Purchaser promptly after filing; and
g.in order to enable the Purchasers to sell the Shares under Rule 144 to the
Securities Act, for a period of one year from Closing, use its commercially
reasonable efforts to comply with the requirements of Rule 144, including
without limitation, use its commercially reasonable efforts to comply with the
requirements of Rule 144(c)(1) with respect to public information about the
Company and to timely file all reports required to be filed by the Company under
the Exchange Act.
The Company understands that the Purchaser disclaims being an underwriter. A
draft of the proposed form of the questionnaire related to the Registration
Statement to be completed by the Purchaser is attached hereto as Appendix I.    
7.2.Transfer of Securities After Registration. The Purchaser agrees that it will
not effect any disposition of the Shares or its right to purchase the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law.
7.3.Indemnification. For the purpose of this Section 7.3:
(i)    the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including, without limitation, any general partner or managing member of the
Purchaser, any investment adviser of the Purchaser, or any transferee who is an
affiliate of the Purchaser, and any person who controls the Purchaser or any
affiliate of the Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act; and
(ii)    the term “Registration Statement” shall include any preliminary
prospectus, final prospectus, free writing prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in, the Registration Statement referred to in Section 7.1.



--------------------------------------------------------------------------------




a.The Company agrees to indemnify and hold harmless the Purchaser and each
Purchaser/Affiliate, against any losses, claims, damages, liabilities or
expenses, joint or several, that the Purchaser or Purchaser/Affiliate incurs,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) (i) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, including the Prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rules 430B,
430C or 434, of the Rules and Regulations, or the Prospectus, in the form first
filed with the Commission pursuant to Rule 424(b) of the Regulations, or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in light of the circumstances under which they were made or (ii)
arise out of or are based in whole or in part on any inaccuracy in the
representations or warranties of the Company contained in this Agreement, or any
failure of the Company to perform its obligations hereunder or under law, and
will promptly reimburse each Purchaser and each Purchaser/Affiliate for any
legal and other out-of-pocket expenses as such expenses are reasonably incurred
and documented by such Purchaser or such Purchaser/Affiliate in connection with
investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable for amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the written consent of the Company, which consent shall not be
unreasonably withheld, and the Company will not be liable in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon (i) the gross negligence or willful misconduct of such
Purchaser, or (ii) an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein, or (iii) the failure of such Purchaser to comply with the
covenants and agreements contained in Sections 5.10 or 7.2 hereof respecting the
sale of the Shares, or (iv) the inaccuracy of any representation or warranty
made by such Purchaser herein or (v) any statement or omission in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the
Purchaser prior to the pertinent sale or sales by the Purchaser. Any such
indemnified Purchaser shall return all payments made hereunder if it is
determined, by a final, non-appealable judgment by a court or arbitral tribunal,
that the losses for which such payments were made resulted from such Indemnified
Person’s gross negligence or willful misconduct.
b.Each Purchaser will severally, but not jointly, indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses that the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person incurs, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, but only if such
settlement is effected with the written consent of such



--------------------------------------------------------------------------------




Purchaser) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure to comply with the covenants and agreements contained in
Sections 5.10 or 7.2 hereof respecting the sale of the Shares or (ii) the
inaccuracy of any representation or warranty made by such Purchaser herein or
(iii) any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements in the Registration Statement or any amendment or supplement
thereto not misleading or in the Prospectus or any amendment or supplement
thereto not misleading in the light of the circumstances under which they were
made, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Purchaser expressly for use therein; and
will reimburse the Company, each of its directors, each of its officers who
signed the Registration Statement or controlling person for any legal and other
expense reasonably incurred by the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
each Purchaser’s aggregate liability under this Section 7 shall not exceed the
amount of proceeds received by such Purchaser on the sale of the Shares pursuant
to the Registration Statement.
c.Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed



--------------------------------------------------------------------------------




counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party. In no event shall any indemnifying
party be liable in respect of any amounts paid in settlement of any action
unless the indemnifying party shall have approved in writing the terms of such
settlement; provided that such consent shall not be unreasonably withheld. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party, unless such
settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding.
d.If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of Shares hereunder or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and each Purchaser
on the other shall be deemed to be in the same proportion as the amount paid by
such Purchaser to the Company pursuant to this Agreement for the Shares
purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company on the one hand and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this
Section 7.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification. The Company and the
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to



--------------------------------------------------------------------------------




pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Purchasers’ obligations to contribute pursuant to this Section 7.3 are several
and not joint.
7.4.Termination of Conditions and Obligations. The restrictions imposed by
Section 5.10 or Section 7.2 upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares upon the earlier of
(i) the passage of two years from the effective date of the Registration
Statement covering such Shares and (ii) at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.
7.5.Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by each Purchaser, any deemed
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any deemed underwriter, all financial and other records, pertinent corporate
documents and properties of the Company.
7.6.Delay in Filing or Effectiveness of Registration Statement If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Deadline, then for each day following the Filing Deadline,
until but excluding the date the Registration Statement is filed, or if the
Registration Statement is not declared effective by the Commission by the
Effective Deadline, then for each day following the Effective Deadline, until
but excluding the date the Commission declares the Registration Statement
effective, the Company shall, for each such day, pay the Purchaser with respect
to any such failure, as liquidated damages and not as a penalty, an amount per
30‑day period equal to 1.0% of the purchase price paid by such Purchaser for its
Shares pursuant to this Agreement (calculated on a daily pro rata basis for any
portion of such 30-day period prior to the cure of such failure); and for any
such 30-day period (or earlier period if such failure is cured prior to 30
days), such payment shall be made no later than three business days following
such 30-day period (or earlier period if such failure is cured prior to 30
days). If the Purchaser shall be prohibited from selling Shares under the
Registration Statement as a result of a Suspension of more than thirty (30) days
or Suspensions on more than two (2) occasions of not more than thirty (30) days
each in any 12‑month period, then for each day on which a Suspension is in
effect that exceeds the maximum allowed period for a Suspension or Suspensions,
but not including any day on which a Suspension is lifted, the Company shall pay
the Purchaser, as liquidated damages and not as a penalty, an amount per 30-day
period equal to 1.0% of the purchase price paid by such Purchaser for its Shares
pursuant to this Agreement for each such day (calculated on a daily pro rata
basis for any portion of such 30-day period prior to the cure of such event),
and such payment shall be made no later than the first business day of the
calendar month next succeeding the month in which such day occurs. For purposes
of this Section 7.6, a Suspension shall be deemed lifted on the date that notice
that the Suspension has been lifted is delivered to the Purchaser pursuant to
Section 5(h) of this Agreement. Any payments made pursuant to this Section 7.6
shall not constitute the Purchaser’s exclusive remedy for such events.
Notwithstanding the foregoing provisions, in no event shall the Company be
obligated to pay any liquidated damages pursuant to this Section 7.6 (i) to more
than one Purchaser in respect of the same Shares for the same period of time or
(ii) in an aggregate amount that exceeds 10% of the purchase price paid by the
Purchasers for the Shares pursuant to this Agreement. Such payments shall be
made to the Purchasers in cash.
SECTION 8.Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agent a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, that such Purchaser or
Purchaser/Affiliate incurs



--------------------------------------------------------------------------------




with respect to such fee. Each of the parties hereto represents that, on the
basis of any actions and agreements by it, there are no other brokers or finders
entitled to compensation in connection with the sale of the Shares to the
Purchaser.
SECTION 9.Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
SECTION 10.Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:
(a)if to the Company, to:
Peoples Bancorp Inc.
138 Putnam Street
Marietta, Ohio 45750
Attention: M. Ryan Kirkham
Facsimile: (740) 373-2740
E-mail: ryan.kirkham@pebo.com
with a copy to:
Dinsmore & Shohl LLP
255 E. Fifth Street, Suite 1900
Cincinnati, Ohio 45202
Attention: Susan Zaunbrecher
Facsimile: (513) 977-8141
E-mail: susan.zaunbrecher@dinsmore.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
(b)if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.
SECTION 11.Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 11 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.
SECTION 12.Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.



--------------------------------------------------------------------------------




SECTION 13.Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and effect
and in lieu of such invalid or unenforceable provision there shall be
automatically added as part of this Agreement a valid and enforceable provision
as similar in terms to the invalid or unenforceable provision as possible,
provided that this Agreement as amended, (i) reflects the intent of the parties
hereto, and (ii) does not change the bargained for consideration or benefits to
be received by each party hereto.
SECTION 14.Governing Law; Venue. This Agreement is to be construed in accordance
with and governed by the federal law of the United States of America and the
internal laws of the State of New York without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights and duties of the
parties. Each of the Company and the Purchaser submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the Company and the Purchaser
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
SECTION 15.Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.
SECTION 16.Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
SECTION 17.Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.
SECTION 18.Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any person entitled to indemnification thereunder, and their
respective executors, administrators, successors and assigns and, subject to the
provisions of Section 7.3, no other person shall acquire or have any right under
or by virtue of this Agreement. The term “successor and assigns” shall not
include any subsequent purchaser, as such purchaser, of the Shares sold to the
Purchaser pursuant to this Agreement.
SECTION 19.Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.
SECTION 20.Third-Party Beneficiary. The Company and the Purchaser each agrees
that the Placement Agent shall be, and is hereby, named as an express
third-party beneficiary of this Agreement solely with respect to the
representations and warranties of the Company and the Purchaser contained in
Section 4 and Section 5, respectively, with full rights as such.
SECTION 21.No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change



--------------------------------------------------------------------------------




of control” or other similar provision in any of the agreements to which the
Company or any of its subsidiaries is a party, including without limitation any
employment, “change in control,” severance or other agreements and any benefit
plan, which results in payments to the counterparty or the acceleration of
vesting of benefits.
SECTION 22.Avoidance of Control. Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where the Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of the
Purchaser’s pro rata proportion), that would cause the Purchaser’s ownership of
any class of voting securities of the Company (together with the ownership by
such Purchaser’s affiliates (as such term is used under the BHC Act) of voting
securities of the Company) to exceed 9.9%, without the prior written consent of
the Purchaser, or to increase to an amount that would constitute “control” under
the BHC Act, the CIBC Act or any rules or regulations promulgated thereunder (or
any successor provisions) or otherwise cause the Purchaser to “control” the
Company under and for purposes of the BHC Act, the CIBC Act or any rules or
regulations promulgated thereunder (or any successor provisions).
Notwithstanding anything to the contrary in this Agreement, no Purchaser
(together with its affiliates (as such term is used under the BHC Act)) shall
have the ability to purchase more than 9.9% of the total outstanding voting
securities of the Company. In the event either the Company or the Purchaser
breaches its obligations under this Section 24 or believes that it is reasonably
likely to breach such an obligation, it shall promptly notify the other party
hereto and shall cooperate in good faith with such party to modify ownership or
make other arrangements or take any other action, in each case, as is necessary
to cure or avoid such breach.
SECTION 23.Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or the Purchaser upon written notice to the other, if the Closing has
not been consummated on or prior to 5:00 p.m., New York City time, on the
thirtieth (30th) day following the date of this Agreement; provided that if such
day is not a business day, the first day following such day that is a business
day; provided, however, that the right to terminate this Agreement under this
Section 23 shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this
Section 25 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the Purchaser
shall not have any further obligation or liability (including arising from such
termination) to the other.






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.





--------------------------------------------------------------------------------




PEOPLES BANCORP INC.
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------




Print or Type:
 
Name of Purchaser
(Individual or Institution)
 
Jurisdiction of Purchaser’s Executive Offices
 
Name of Individual representing
Purchaser (if an Institution)
 
Title of Individual representing
Purchaser (if an Institution)



Signature by:
Individual Purchaser or Individual representing Purchaser:
_________________________________
Address:___________________________
Telephone:___________________________
Facsimile:___________________________
E-mail:___________________________







Number of Shares to Be
  Purchased   
Price Per
Share in Dollars 


Aggregate
   Price   
 
$
$
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




EXHIBIT A
LETTER TO TRANSFER AGENT-
DELIVERABLE TO MORRISON & FOERSTER LLP AT CLOSING
August 7, 2014


Wells Fargo Shareowner Services
Attention: Jenny Leno
VP of Relationship Manager
1110 Centre Pointe Curve, Suite 101
Mendota Heights, MN 55120


Re: Peoples Bancorp Inc. ( the “Company”) PIPE Transaction
Dear Ladies and Gentlemen:
___________________, a purchaser in the Peoples Bancorp Inc. PIPE transaction,
understands: (i) that the shares of common stock were offered and sold in
reliance upon specific exemptions from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) that the
Company is relying on the truth and accuracy of, and compliance by each
purchaser with, the representations, warranties, agreements, acknowledgements
and understandings made by the purchaser pursuant to Section 5 of that certain
Purchase Agreement, dated on or about August 4, 2014 (the “Purchase Agreement”)
as executed by the Company and the purchaser.
In connection therewith, we hereby covenant with the Company not to make any
sale of the shares without complying in all material respects with the
provisions of the Purchase Agreement and without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied. We
agree with the Company that the shares will be transferable only upon the
delivery to the transfer agent of the Purchaser’s Certificate of Subsequent Sale
pursuant to the Registration Statement (included as an appendix to the Purchase
Agreement). We acknowledge receipt of the shares, free of restrictive legend, in
recognition of the fact that a registration statement relating to their resale
by us from time to time has been declared effective, subject to these
limitations on transferability. We further understand that you will be relying
on our representations and covenants made in the Purchase Agreement and in this
letter.
Sincerely,


By:_______________________
Name:
Title:


    

A-1

--------------------------------------------------------------------------------






EXHIBIT B
SIGNIFICANT SUBSIDIARIES




Subsidiary
Jurisdiction of Incorporation
Peoples Bank, National Association
United States
Peoples Insurance Agency, LLC
Ohio
PBNA, L.L.C.
Delaware
Peoples Investment Company
Delaware
Peoples Capital Corporation
Delaware



    





B-1

--------------------------------------------------------------------------------




APPENDIX I
SUMMARY INSTRUCTION SHEET FOR PURCHASER
(to be read in conjunction with the entire Purchase Agreement which follows)
A.    Complete the following items on the Purchase Agreement (Please sign two
originals):
1.    Signature Page:
(i)
Name of Purchaser (Individual or Institution)

(ii)
Name of Individual representing Purchaser (if an Institution)

(iii)
Title of Individual representing Purchaser (if an Institution)

(iv)
Signature of Individual Purchaser or Individual representing Purchaser

2.
Appendix I - Securities Certificate Questionnaire/Registration Statement
Questionnaire:

Provide the information requested by the Securities Certificate Questionnaire
and the Registration Statement Questionnaire.
3.
Return the properly completed and signed Purchase Agreement including the
properly completed Appendix I to (initially by facsimile or email with original
by overnight delivery):

Raymond James & Associates
Financial Services Group ECM
222 South Riverside Plaza,
7th Floor
Chicago, IL 60606
Attention: Douglas F. Secord
Email: doug.secord@raymondjames.com



B.    Instructions regarding the transfer of funds for the purchase of Shares
will be sent by facsimile to the Purchaser by the Placement Agent.
C.    Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser:
(i)
must deliver a current prospectus of the Company to the buyer (prospectuses must
be obtained from the Company at the Purchaser’s request); and

(ii)
must send a letter in the form of Appendix II to the Company so that the Shares
may be properly transferred.














--------------------------------------------------------------------------------




PEOPLES BANCORP INC.
SECURITIES CERTIFICATE QUESTIONNAIRE
Pursuant to Section 3 of the Agreement, please provide us with the following
information:
1.
The exact name that your Shares are to be registered in (this is the name that
will appear on your stock certificate(s)). You may use a nominee name if
appropriate:
_____________________________
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:
_____________________________
3.
The mailing address of the Registered Holder listed in response to item 1 above:


_____________________________
_____________________________
_____________________________
_____________________________
4.
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:
_____________________________






--------------------------------------------------------------------------------




PEOPLES BANCORP INC.
REGISTRATION STATEMENT QUESTIONNAIRE
In connection with the preparation of the Registration Statement, please provide
us with the following information:
SECTION 1.Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:
 



SECTION 2.Please provide the number of shares of Common Stock of the Company
that you or your organization will own immediately after Closing, including
those Shares purchased by you or your organization pursuant to this Purchase
Agreement and those shares purchased by you or your organization through other
transactions and provide the number of shares that you have or your organization
has the right to acquire within 60 days of Closing:
 
 



SECTION 3.Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?
_____ Yes _____ No
If yes, please indicate the nature of any such relationships below:
 
 
 
 








--------------------------------------------------------------------------------




SECTION 4.Are you (i) a FINRA Member (see definition), (ii) a Controlling (see
definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?
Answer: [ ] Yes [ ] No     If “yes,” please describe below:
 
 
 
 




--------------------------------------------------------------------------------




FINRA Member. The term “FINRA Member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc., “FINRA”). (FINRA Manual,
By-laws of FINRA Regulation, Inc. Article I, Definitions)
Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)
Person Associated with a member of the FINRA. The term “person associated with a
member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (FINRA Manual, By-laws of FINRA Regulation, Inc. Article
I, Definitions)
Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)



--------------------------------------------------------------------------------




APPENDIX II
Shareowner Services
161 North Concord Exchange
South Saint Paul, MN 55075
Attention:
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE
The undersigned, [an officer of, or other person duly authorized by]
_____________________________________________________________ hereby certifies
[fill in official name of individual or institution]
that he/she [said institution] is the Purchaser of the shares evidenced by the
attached certificate,
and as such, sold such shares on _______________ in accordance with the terms of
the
[date]
Purchase Agreement and in accordance with Registration Statement
number ____________________________________________ or otherwise in accordance
with
     [fill in the number of or otherwise identify Registration Statement]
the Securities Act of 1933, as amended, and, in the case of a transfer pursuant
to the Registration
Statement, the requirement of delivering a current prospectus by the Company has
been
complied with in connection with such sale.


Print or Type:
Name of Purchaser
(Individual or
 Institution):
 
 
Name of Individual
representing
Purchaser (if an
Institution)
 
 
Title of Individual
representing
Purchaser (if an
Institution):
 
Signature by:
Individual Purchaser
or Individual repre-
senting Purchaser:
 




